 Case 3:20-cv-01367-NJR Document 45 Filed 08/13/21 Page 1 of 9 Page ID #783



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRANDON BAITY, et al.,

                    Plaintiffs,

 v.                                             Case No. 3:20-CV-01367-NJR

 JOHNSON & JOHNSON and
 ETHICON, INC.,

                    Defendants.

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Dismiss (Docs. 40, 41) filed by Defendants

Ethicon, Inc., and Johnson & Johnson. For the reasons set forth below, the Court grants

the motion in part.

                           FACTUAL & PROCEDURAL BACKGROUND

       Plaintiffs allege that between 2000 and 2011, they all received implantation of TVT,

a prescription medical device manufactured by Ethicon for the treatment of stress urinary

incontinence. This alleged implantation is said to have occurred at five hospitals in

Southern Illinois. Following implantation, Plaintiffs assert that they suffered injuries

including pelvic pain, pain during intercourse, voiding dysfunction, and urinary tract

infections, though they do not state precisely when they first experienced these injuries

(Doc. 39 at 1-4).

       On December 23, 2020, Plaintiffs Brandon Baity, Kevin Baity, Tamara Daily, Carrie

Dodson, Debra Hyde, Patricia Milligan, Larry Milligan, April Ray, Steven Ray, and Diane


                                       Page 1 of 9
  Case 3:20-cv-01367-NJR Document 45 Filed 08/13/21 Page 2 of 9 Page ID #784



 Zappia, all residents of Southern Illinois, filed a complaint in this Court for personal

 injuries arising from the TVT implantation against Ethicon, the designer and promoter of

 TVT, and Johnson & Johnson, Ethicon’s corporate parent (Doc. 1). On January 6, 2021,

 Plaintiffs filed a First Amended Complaint, adding 110 non-Illinois plaintiffs who also

 received TVT implants (Doc. 12). On January 11, 2021, Plaintiffs filed a Second Amended

 Complaint pursuant to an order of the Court to cure defects in the filing of the First

 Amended Complaint (Doc. 11, 12).

         On March 12, 2021, Defendants filed a Motion to Dismiss under Rules 12(b)(2) and

 12(b)(3) and a Motion to Sever (Doc. 23, 25). On April 14, 2021, the Court granted in part

 Defendants’ motions, dismissing non-Illinois plaintiffs and permitting the suit to proceed

 with the original Illinois plaintiffs (Doc. 31). On May 20, 2021, Plaintiffs filed a Third

 Amended Complaint to cure deficiencies observed by the Court’s Order of April 14, 2021

 (Doc. 39). Defendants then filed their instant Motion to Dismiss under Rule 12(b)(6) on

 June 16, 2021 (Doc. 40).

         The Third Amended Complaint asserts the following counts:

    I.   Negligence
   II.   Strict Liability – Design Defect
 III.    Strict Liability – Manufacturing Defect
 IV.     Strict Liability – Failure to Warn
   V.    Breach of Express Warranty
 VI.     Breach of Implied Warranty
VII.     Fraudulent Concealment
VIII.    Constructive Fraud
  IX.    Negligent Misrepresentation
   X.    Negligent Infliction of Emotional Distress
  XI.    Illinois Fraud and Deceptive Business Practices Act
 XII.    Unjust Enrichment
XIII.    Loss of Consortium

                                        Page 2 of 9
 Case 3:20-cv-01367-NJR Document 45 Filed 08/13/21 Page 3 of 9 Page ID #785



Plaintiffs have further asserted that they seek punitive damages on all counts (Doc. 39).

                                      LEGAL STANDARD

       The purpose of a Rule 12(b)(6) motion is to decide the adequacy of the complaint,

not to determine the merits of the case or decide whether a plaintiff will ultimately

prevail. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). In order to state a

claim under the pleading standard of Federal Rule of Civil Procedure 8(a), a party need

merely provide “a short and plain statement of the claim[.]” To survive a Rule 12(b)(6)

motion to dismiss, the plaintiff only needs to allege enough facts to state a claim for relief

that is plausible on its face. Twombly, 550 U.S. 570. A plaintiff need not plead detailed

factual allegations, but must provide “more than labels and conclusions, and a formulaic

recitation of the elements.” Id. For purposes of a motion to dismiss under Rule 12(b)(6),

the Court must accept all well-pleaded facts as true and draw all possible inferences in

favor of the plaintiff. McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 879 (7th Cir.

2012). The plausibility of allegations must be determined by reviewing the complaint as

a whole and factual assertions must suggest a right to relief beyond mere speculation.

Atkins v. City of Chicago, 631 F.3d 823, 832 (7th Cir. 2011).

                                         DISCUSSION

       Defendants generally argue that the Third Amended Complaint is an

impermissible “shotgun pleading,” that the strict liability claims (Counts II, III, and IV)

are barred by the statute of repose, and that certain counts (II, III, V, VI, VII, VIII, IX, XI,

and XII) fail to state a claim.




                                         Page 3 of 9
 Case 3:20-cv-01367-NJR Document 45 Filed 08/13/21 Page 4 of 9 Page ID #786



       A.     Shotgun Pleading

       In support of labelling the Third Amended Complaint as an “impermissible

shotgun pleading[,]” Defendants cite CustomGuide v. CareerBuilder, LLC, 813 F. Supp. 2d

990, 1001 (N.D. Ill. 2011), a single decision from the Northern District of Illinois which

observed that “[c]ourts have discouraged [the] type of ‘shotgun’ pleading where ‘each

count incorporate[s] by reference all preceding paragraphs and counts of the complaint

notwithstanding that many of the facts alleged [are] not material, or cause of action,

appearing in a count’s heading.’” CustomGuide relies on decisions from the Eleventh

Circuit for its interpretation of this “shotgun pleading” doctrine. Indeed, there appear to

be only approximately 30 cases from districts within the Seventh Circuit that use this

phrase. The “shotgun pleading” doctrine appears rather to be endemic to the warmer

climes of the Fifth and Eleventh Circuits, it is a rare exotic in the Midwest and we look on

it with some skepticism accordingly.

       Generally speaking, the “shotgun pleading” doctrine takes issue with those

plaintiffs who overuse incorporation by reference, abusing Rule 8(a)(2) and failing to

articulate claims with sufficient clarity to put a defendant fully on notice as to their

substance and permit a responsive pleading. See, e.g., Phillips v. United States EEOS, 2016

U.S. Dist. LEXIS 72393 at *2-3 (N.D. Ind.). The Court agrees that overuse of incorporation

by reference could, perhaps, create such obfuscation as to vitiate the notion the complaint

presents “a short and plain statement of the claim” as required under Rule 8(a). In such

an instance, this type of pleading might well warrant dismissal of the complaint.




                                       Page 4 of 9
 Case 3:20-cv-01367-NJR Document 45 Filed 08/13/21 Page 5 of 9 Page ID #787



       Incorporation by reference is not an unmitigated evil, however. Indeed, were

plaintiffs to insist on restating all facts of the case in each count of a complaint, it would

result in undesirably voluminous and repetitious filings. Here, the Third Amended

Complaint is already close to 80 pages long, and the Court is loath to encourage any

practices that might result in an even longer complaint. Accordingly, the question is

rather whether incorporation has been abused to such an extent as to make the actual

issues of each count unclear.

       Plaintiffs state the bulk of their background facts at the start of their complaint and

then preface each individual count by stating that they “incorporate by reference each

and every material fact of this Complaint as if fully set forth herein” (E.g., Doc. 39 at 28).

They do, however, still recite individual contentions for each count that appear to

adequately put Defendants on notice as to which alleged facts are relevant to each count.

Overall, having reviewed the Third Amended Complaint, the Court does not feel that its

use of incorporation by reference rises to such a level that it fails to provide a short and

plain statement of the claim. Furthermore, the Court does not endorse any per se

“shotgun pleading” rule striking down complaints as a matter of course whenever they

incorporate facts by reference in each individual count. The Court does note that the

factual assertions in the Third Amended Complaint are minimal and that this creates

problems for some counts individually, as the Court shall discuss below. The Court is not

inclined, however, to dismiss the Third Amended Complaint as a whole on this basis.

       B.     Statutes of Limitations and Repose

    Illinois law requires that products liability claims based on strict liability be asserted:


                                        Page 5 of 9
 Case 3:20-cv-01367-NJR Document 45 Filed 08/13/21 Page 6 of 9 Page ID #788



       “[W]ithin 12 years from the date of first sale, lease or delivery of possession
       by a seller or 10 years from the date of first sale, lease or delivery of
       possession to its initial user, consumer, or other non-seller, whichever
       period expires earlier, of any product unit that is claimed to have injured or
       damaged the plaintiff, unless the defendant expressly has warranted or
       promised the product for a longer period and the action is brought within
       that period.”

735 Ill. Comp. Stat. § 5/13-213(b).

       Under 735 Ill. Comp. Stat. § 5/13-213(d), this period may be tolled where the

plaintiff did not initially know of the existence of the injury, but “in no event shall such

action be brought more than 8 years after the date on which such personal injury …

occurred.” For products liability actions relating to implanted medical devices, the date

of “injury” is generally held to be the date of first implant. Stark v. Johnson & Johnson, 2020

U.S. Dist. LEXIS 69072 at *14, n. 9 (N.D. Ill., Apr. 20, 2020). Here, Plaintiffs appear to

concede that the statute of repose would have elapsed if measured from the date of their

implantation surgeries, but they argue that the statute of limitations should be tolled

under the “discovery rule,” a principle in Illinois law that allows tolling where a plaintiff

did not discover his claim due to fraudulent concealment on the part of the defendant.

See, e.g., Wisniewski v. Diocese of Belleville, 943 N.E.2d 43, 70 (Ill. App. Ct. 2011).

       To toll the statute of repose in this fashion, at the very least the Court would need

to know when Plaintiffs did learn of their potential claims. Here, as Defendants have

observed, Plaintiffs have provided only the most general assertions about their injuries,

not stating when they first experienced injuries and when they first suspected that those

injuries were caused by the implantation of TVT. While these minimal allegations of

injury may not be facially insufficient to maintain a suit, they are too vague to permit the

                                          Page 6 of 9
 Case 3:20-cv-01367-NJR Document 45 Filed 08/13/21 Page 7 of 9 Page ID #789



Court to show any leniency with regard to the statute of repose. Absent better

information in a pleading, the Court must conclude that the statute of repose has elapsed

on Plaintiffs’ strict liability claims and dismiss Counts II, III, and IV of the Third Amended

Complaint.

       Defendants further note that Counts V and VI for breach of express and implied

warranty are subject to a four-year statute of limitations, which accrues when delivery of

merchandise is made. 810 Ill. Comp. Stat. § 5/2-725(2). The discovery rule does not apply

here, and the statute of limitations will elapse regardless of a party’s lack of knowledge

of a breach. Id. Here, Plaintiffs allege that they received their TVT implants by 2011 at the

latest, and the statute of limitations on their warranty claims has thus long since elapsed.

The Court must dismiss Counts V and VI.

       C.     Rule 9(b) Pleading

       Counts VII, VIII, IX, and XI of the Third Amended Complaint are all subject to the

heightened pleading standard of Federal Rule of Civil Procedure 9(b), which requires

that a party alleging fraud “state with particularity the circumstances constituting

fraud[.]” This requires describing “the who, what, when, where, and how” of the alleged

fraud on the face of the complaint. E.g., AnchorBank, FSB v. Hofer, 649 F.3d 610, 615 (7th

Cir. 2011).

       Without going into further depth on what Rule 9(b) requires, the Court can easily

conclude that Plaintiffs’ allegations are insufficient. While the Third Amended Complaint

contains a number of broad statements to the effect that Defendants intentionally misled

the public, Plaintiffs provide no precise information whatsoever as to what statements


                                        Page 7 of 9
 Case 3:20-cv-01367-NJR Document 45 Filed 08/13/21 Page 8 of 9 Page ID #790



were made, who made them, when they were made, or by what medium. Their

allegations fall woefully short of the 9(b) pleading standard, and accordingly Counts VII,

VIII, IX, and XI must be dismissed.

       D.     Unjust Enrichment

       Defendants next argue that Plaintiffs cannot recover based on a theory of unjust

enrichment. To state a claim for unjust enrichment “a plaintiff must allege that the

defendant has unjustly retained a benefit to the plaintiff’s detriment, and that defendant’s

retention of the benefit violates the fundamental principles of justice, equity, and good

conscience.” Gagnon v. Schickel, 983 N.E.2d 1044, 1052 (Ill. App. Ct. 2012). Unjust

enrichment is an alternative to recovery in contract, however, and “[t]his theory is

inapplicable where an express contract, oral or written, governs the parties’ relationship.”

Id. Here, it is not disputed that Defendants provided products pursuant to contractual

arrangements, and there does not appear to be any contention that this is the type of

situation where an unjust enrichment claim might be presented as an alternative to a

contract claim. Accordingly, the Court concludes that Plaintiffs cannot maintain their

action for unjust enrichment under Illinois law, and Count XII must be dismissed.

                                        CONCLUSION

       For the reasons set forth above, the Court grants in part the Motion to Dismiss.

Counts II, III, IV, V, VI, VII, VIII, IX, XI, and XII are dismissed. Plaintiffs ask for leave to

amend their complaint to remedy the flaws in these counts, but Plaintiffs have already

had ample opportunity to change their allegations and have already filed three

complaints. The Court is not inclined to permit further delay in this action by allowing


                                         Page 8 of 9
 Case 3:20-cv-01367-NJR Document 45 Filed 08/13/21 Page 9 of 9 Page ID #791



another amended complaint to be submitted. This action may proceed on counts I, X, and

XIII alone.

       IT IS SO ORDERED.

       DATED: August 13, 2021


                                              ____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                     Page 9 of 9
